212 F.3d 1052 (7th Cir. 2000)
TIANNA JOY, STEVEN WARD, MARCI STEPHENS, et al.,    Plaintiffs-Appellants,v.PENN-HARRIS-MADISON SCHOOL CORPORATION,  DOCTOR VICKIE MARKAVITCH, LARRY BEEHLER, et al.,     Defendants-Appellees.
No. 99-2261
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 12, 1999Decided May 12, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend Division.  No. 98 C 604--Allen Sharp, Judge. [Copyrighted Material Omitted]
Before FLAUM, RIPPLE and ROVNER, Circuit Judges.
RIPPLE, Circuit Judge.


1
Students at Penn High  School1 brought this suit against the Penn-  Harris-Madison School Corporation ("PHM" or "the  School") for violating their Fourth Amendment  rights against unreasonable searches and  seizures. This claim arises from PHM's policy  that allows for random, suspicionless drug  testing of students involved in extracurricular  activities and of students driving to school. The  district court granted summary judgment for the  School on both issues based on this circuit's  precedent of Todd v. Rush County Schools, 133  F.3d 984 (7th Cir.), cert. denied, 525 U.S. 824  (1998), in which the court allowed suspicionless  drug testing of students participating in  extracurricular activities. The plaintiffs  appealed.


2
* BACKGROUND

A.  Facts

3
In 1998, PHM instituted a drug testing policy  for its students. The policy, School Board Policy  360: Student Testing for Drugs, Alcohol and  Tobacco, explains its purpose as follows:


4
The use of tobacco, alcohol and illegal drugs  presents a threat to the safety, health and  welfare of both our employees and our students.  Because of the risks associated with such abuse,  the board is implementing a student testing  program for drugs, alcohol and tobacco. R.21, Ex.1 at 1. The policy focuses on five  groups of students for drug testing and defines  the groups as follows:


5
1.  All students that participate in  extracurricular activities. Activities will  include all athletic teams, music groups,  academic competitions, clubs and organizations. A  full listing of activities will be provided.  These students will be part of a pool of students  that will be randomly selected for testing.


6
2.  All students who drive to school. These  students will also be part of the random pool.


7
3.  All students and staff who volunteer to be  part of the random pool.


8
4.  All students who are suspended from school  for three consecutive days for student misconduct  or substantial disobedience. These students must  submit to a drug test before being allowed to  return to school.


9
5.  All students for which there is a reasonable  suspicion of being under the influence of drugs  or alcohol must submit to a mandatory test.


10
Id. Members of the first two groups are the  Plaintiffs-Appellants in this case.2


11
In its policy, the School states that  extracurricular activities are a privilege, not a  right. Also, the School explains, students  participating in those activities assume greater  responsibility and make certain sacrifices. These  students, the policy states, are required to  submit to random testing for drugs, alcohol, and  tobacco.


12
All students in extracurricular activities must  attend at least one drug education session before  beginning the activity, and all students in  extracurricular activities will receive a copy of  the policy. Also, each participant shall sign and  return a consent form that allows the School to  conduct the drug testing. The consent form must  be signed by the student and by a parent or  guardian and must be returned to the School prior  to the student's participation in the  extracurricular activity. Failure to return the  consent form results in nonparticipation in the  activity.


13
Next, PHM's policy discusses student drivers. To  receive a permit to park on school grounds, a  student must pay $15.00 and provide proof of a  valid driver's license. The policy explains that  these students and their passengers are at a  substantial risk for injury when operating  vehicles under the influence of intoxicants.  Also, according to the policy, "Studies indicate  that young drivers have a greater risk of being  involved in vehicular accidents caused by  consumption of intoxicants." R.21, Ex.1 at 2. PHM  partly based its determination to test student  drivers on a newspaper article detailing a  serious car accident involving two Penn High  School students who had been drinking. The other  basis for its policy for student drivers was  several articles about high school students under  the influence of alcohol who were involved in car  accidents. Based on this data and the important  policy interest of protecting student drivers and  their passengers, PHM requires that students  driving to and from school and other activities  sponsored by PHM "must submit to the same random  urinalysis as participants in athletics or  extracurricular activities." Id. at 2-3. That  means that students driving to school are subject  to random testing for the presence of drugs,  alcohol, and tobacco. Student drivers also must  sign the consent form before receiving a parking  permit, and, presumably, a student who does not  return the consent form will not receive a  parking permit.3


14
Students who refuse to take the drug test are  deemed to have admitted they are under the  influence of drugs or alcohol, which is a  violation of school rules. The student "will be  dealt with according to the student discipline  policy or student extra-curricular code of  conduct." R.21, Ex.1 at 5. Similarly, a positive  test result will validate usage, and the  consequences of validated usage "will coincide  with the consequences outlined in the student  handbook and school policy." R.21, Ex.1 at 5.  What consequence applies is ambiguous. The  section in the student handbook entitled "Policy  on Alcohol and Other Drugs" discusses protecting  students and prohibiting drug use. A student  under the influence of alcohol or other drugs on  school grounds or at school sponsored activities  will be disciplined, and the discipline could  result in suspension or expulsion.4 Use or  possession of tobacco products is not permitted  on school grounds and discovery of these will  result in suspension from school.5


15
Another section, the section pertaining to  student athletics and activities, also discusses  the use or possession of drugs and alcohol. For  drug or alcohol use, the first in-season offense  will result in expulsion from the team or  activity. The first out-of-season offense will  result in a meeting that reviews the penalty and  the guideline for future participation in the  activity. A second violation, in-season or out-  of-season, will result in expulsion from  participation in all athletics and activities for  one school calender year. For the use of tobacco,  in any form, the first in-season offense will  result in probation for one school calender year  for all athletics or activities in which the  student might participate. Also, the student will  be subject to any penalties given by the office  of student affairs. The second in-season offense  will result in expulsion from the team for the  remainder of the season.


16
The section governing student drivers only  states that "Abuse of a student's driving  privileges will result in the forfeiture of the  parking permit and may result in further school  discipline." R.29, Ex.C at 3. The consequences  for a student driver over 18 whose test results  reveal the presence of nicotine are not  mentioned.


17
David Wade Risner, Director of Pupil Personnel  at PHM, developed and implemented the drug  testing policy. In his deposition, he averred  that students participating in extracurricular  activities and student drivers, if receiving a  positive test result, may be subject to exclusion  from any extracurricular activities and/or to  revocation of parking privileges. However, he  claims that they will not be subject to  suspension, expulsion, or any discipline in  connection with the academic school day for  receiving a positive test result. See R.37 at 2.


18
The policy also discusses the testing procedure.  Students are selected on a random basis without  advance notice. First, they fill out paperwork  and list any over-the-counter or prescription  medications that they are taking. Next, they  remove all outer garments and leave all bags and  purses outside the collection facility. Then they  are asked to wash their hands with water only,  and the collector checks the stall visually for  anything unusual, flushes the toilet, and treats  the water with dye. While the student is  producing the sample, the collector remains  outside the facility and notes any unusual  circumstance, behavior, or appearance of the  student or of the specimen. Also, the collector  checks the specimen for signs of contamination  and notes the temperature of the bottle. Both the  student and the collector sign the chain-of-  custody form.


19
The test checks for the presence of alcohol,  nicotine, and any drug listed as a controlled  substance. The results will be provided to the  designated school official who always shares the  results with the student's parents. For the first  and second positive test, the result is shared  with the parents and an attempt is made to  provide evaluation and/or treatment. For the  third positive test, the parents are required to  pay for the test. Again, the results are shared  with the parents and the school, and an attempt  is made to provide evaluation and/or treatment.


20
As to confidentiality, the policy states that  the results will always be shared with the  student and a parent or guardian. Thereafter,  information regarding the positive test result  will be shared on a "need to know" basis with  school staff. Under the program, any staff  member, employee, coach, or sponsor of PHM with  knowledge of a student's positive test result  shall not reveal the information to anyone other  than the student or the parents unless under  order of a court.

B.  District Court Opinion

21
As mentioned above, several PHM students filed  suit against the School. In their suit, they  alleged that the School's suspicionless drug  testing of students involved in extracurricular  activities and of student drivers violated their  Fourth Amendment rights against unreasonable  searches and seizures.


22
In response to the School's motion for summary  judgment, the district court followed this  circuit's opinion in Todd v. Rush County Schools,  133 F.3d 984 (7th Cir.), cert. denied, 525 U.S.  824 (1998), which allows random drug testing for  students participating in extracurricular  activities, and upheld the extracurricular  activities prong of PHM's policy.


23
For the students who possessed parking passes  and who were subject to the random drug testing,  the district court stated that, except for those  students close enough to school to walk and "a  limited category of students otherwise," PHM  provides public transportation. Therefore,  students do not have a compulsion to drive  themselves to school. The court explained that  students sign a consent form in exchange for the  privilege of parking on school premises and that  the safety issues evolving from students driving  to and from school while under the influence of  illegal substances justifies the testing.6

II
DISCUSSION
A.  Background
1.

24
The Fourth Amendment to the Constitution  protects individuals from unreasonable searches  and seizures by the government.7 The Supreme  Court has held that the Fourth Amendment protects  students from unreasonable searches and seizures  by school officials. See New Jersey v. T.L.O.,  469 U.S. 325, 341-42 (1985). The Court also has  held that random drug testing through urinalysis  constitutes a search and seizure within the  meaning of the Fourth Amendment. See Skinner v.  Railway Labor Executives' Ass'n, 489 U.S. 602,  617-18 (1989); see also Chandler v. Miller, 520  U.S. 305, 313 (1997); Vernonia Sch. Dist. 47J v.  Acton, 515 U.S. 646, 652 (1995); National  Treasury Employees Union v. Von Raab, 489 U.S.  656, 665 (1989); Willis v. Anderson Community  Sch. Corp., 158 F.3d 415, 417 (7th Cir. 1998),  cert. denied, 526 U.S. 1019 (1999).


25
Under the Fourth Amendment, a search usually is  not reasonable unless the government obtains a  warrant issued upon probable cause; there are,  however, certain limited exceptions. See Skinner,  489 U.S. at 619. To be a reasonable search  without a warrant and probable cause, the  government must show a "special need," beyond the  normal need for law enforcement, that makes the  warrant and probable cause requirement  impracticable. See id. The Supreme Court in  Skinner explained that, when such a special need  exists, courts should "balance the governmental  and privacy interests to assess the practicality  of the warrant and probable-cause requirements in  the particular context." Id.

2.

26
The Supreme Court has "found such 'special  needs' to exist in the public school context,"  because "the warrant requirement 'would unduly  interfere with the maintenance of the swift and  informal disciplinary procedures [that are]  needed,' and 'strict adherence to the requirement  that searches be based on probable cause' would  undercut 'the substantial need of teachers and  administrators for freedom to maintain order in  the schools.'" Vernonia, 515 U.S. at 653 (quoting  T.L.O., 469 U.S. at 340, 341). This finding of a  "special need" in T.L.O. meant that school  officials could justify a search of a student  upon reasonable and individualized suspicion  "that the search [would] turn up evidence that  the student has violated or is violating either  the law or the rules of the school." T.L.O., 469  U.S. at 342. In Vernonia, the Court found a  special need in preventing student athletes from  using drugs and upheld the legitimacy of  suspicionless drug testing of the athletes. The  Court previously had upheld suspicionless  searches and seizures, by drug testing, of  railroad employees involved in train accidents,  see Skinner, 489 U.S. at 634, and of federal  customs officers who carry arms or who are  involved in drug interdiction, see Von Raab, 489  U.S. at 677.


27
When the Court allows suspicionless drug testing  based upon a special need, the Court engages in a  balancing test between the "intrusion on the  individual's Fourth Amendment interests" and the  search's "promotion of legitimate governmental  interests." Vernonia, 515 U.S. at 653 (quoting  Skinner, 489 U.S. at 619). The factors to  consider are: (1) the nature of the privacy  interest upon which the search intrudes, see  Vernonia, 515 U.S. at 654; (2) the character of  the intrusion on the individual's privacy  interest, see id. at 658; (3) the nature of the  governmental concern at issue, see id. at 661;  (4) the immediacy of the government's concern,  see id. at 662; and (5) the efficacy of the  particular means in addressing the problem, see  id. at 663.


28
In Vernonia, the Court upheld random,  suspicionless drug-testing of student athletes.  The school had presented evidence of a sharp  increase in drug use at the school, which  resulted in an increase in disciplinary problems,  and the district court had found that the  athletes were the leaders of the drug culture.  See id. at 648-49. The drug testing policy  instituted by the school required all students  wishing to participate in interscholastic sports  to sign a consent form permitting random,  suspicionless drug testing. Students' names were  chosen at random to undergo the test, and, during  the test, a monitor stayed in the restroom to  listen for signs of tampering as the student  produced the sample. See id. at 650. A student  wishing to play on the football team refused to  sign the consent form and filed suit against the  school for equitable relief. See id. at 651.


29
The Court considered first the nature of the  students' privacy interest. In doing so, it paid  particular attention to the facts in the record  relating to the specific students being tested.  Minors, the Court explained, are subject to the  control of their parents or guardians, and, when  they attend school, they are temporarily in the  custody of the school. See id. at 654-55.  Furthermore, the Court stated, students routinely  are required to undergo physical examinations and  vaccinations. See id. at 656-57. The Court  concluded that these facts show that students  generally enjoy a lesser expectation of privacy  than the public at-large. In the context of  student athletes, the Court explained, the  expectation of privacy is even less. Athletes  undergo a state of communal undress when, daily,  they change in a common locker room and shower in  a community shower. See id. at 657. The athletes  voluntarily subject themselves to regulation by  signing up for the sport. They must submit to a  preseason physical examination, obtain insurance  coverage, sign an insurance waiver, maintain a  minimum grade point average, and comply with  rules on dress, training hours, and conduct. See  id. Therefore, the Court held that "students who  voluntarily participate in school athletics have  reason to expect intrusions upon normal rights  and privileges, including privacy." Id.


30
Next, the Court discussed the character of the  intrusion. It focused on the manner in which the  production of the urine sample is monitored. See  id. at 658. Because having a monitor present to  listen for sounds of tampering presented  conditions nearly identical to conditions  encountered in public restrooms, the Court found  the intrusion to be negligible. The Court also  noted that the information disclosed by the drug  test about what the student had ingested or about  the student's physical conditions was not  disclosed to law enforcement personnel and was  provided to only a limited number of school  personnel. The limited dissemination, in turn,  limited significantly the intrusion on the  student's privacy interest. See id. Finally, the  Court determined, the revelation of any  medications the student was taking was not per se  unreasonable nor was it a significant invasion of  privacy. See id. at 659.


31
The Court then focused on "the nature and  immediacy of the governmental concern at issue"  and "the efficacy of this means for meeting it."  Id. at 660. The Court determined first that the  nature of the concern, deterring drug use by  schoolchildren, was obviously important,  especially given that "[s]chool years are the  time when the physical, psychological, and  addictive effects of drugs are most severe." Id.  at 661. Also, the Court stated that drug use by  students affects the whole student body because  it disrupts the educational process. Finally, the  Court explained that athletes are particularly  subject to risk from drug use because of the  physical harm to the individual or to his peers  that may result from the use of drugs. See id. at  662. As the Court concluded: "Finally, it must  not be lost sight of that this program is  directed more narrowly to drug use by school  athletes, where the risk of immediate physical  harm to the drug user or those with whom he is  playing his sport is particularly high." Id.  (emphasis supplied). The Court detailed the  psychological effects of drug use, including  impairment of judgment, slower reaction time, and  a lessening of the perception of pain, and the  physical risks of drugs to athletes, such as  increased heart rate, higher blood pressure, and  a masking of normal fatigue. See id. These  effects of drug use on student athletes created a  significant governmental interest in deterring  drug use by student athletes. Next, the Court  determined that the immediacy of the school's  concerns in that case was unquestionable given  the finding by the district court that the  student body was in a state of rebellion, fueled  by alcohol and drug use, and that the school's  athletes were the leaders of the drug culture.  See id. at 662-63.


32
Finally, in discussing the efficacy of the  means, the Court held that employing random drug  testing to address the problem of rampant drug  use by athletes ensured that the athletes did not  use drugs. See id. Therefore, after weighing the  individuals' Fourth Amendment interests against  the governmental concern, the Court upheld the  random, suspicionless drug testing of student  athletes by the school. See id. at 665.


33
The other recent Supreme Court case to address  suspicionless drug testing is Chandler v. Miller,  520 U.S. 305 (1997). In Chandler, the government  attempted to require drug testing for all  candidates for public office. The Court  acknowledged that the character of the search was  not intrusive, and, thus, if the government could  show a special need for drug testing these  individuals then the search was reasonable. See  id. at 318. The Court examined first the  immediacy of the governmental concern and noted  that there was no demonstrated problem of drug  abuse by the targeted group. See id. at 318-19.  Although proof of a drug problem was not  determinative, the Court explained that it would  help clarify and substantiate the hazards of drug  use in the particular context. See id. at 319.  The Court distinguished the drug testing in  Chandler from the allowance of suspicionless drug  testing in Von Raab, which had allowed  suspicionless drug testing of customs agents,  even though there was no evidence of a  demonstrated drug problem, because of the  difficulty in subjecting the employees in Von  Raab to day-to-day scrutiny. The Court stated  that, in contrast to the customs agents,  candidates for public office were subject to  relentless scrutiny by their peers, the public,  and the press. See id. at 321. Next, the Court  discussed the efficacy of the means chosen and  stated that requiring a candidate to schedule his  own appointment for a drug screen did not  identify well who was violating the anti-drug  laws nor did it perform credibly as a deterrent.  See id. at 319. Finally, the Court explained that  candidates for public office were not required to  engage in high-risk, safety-sensitive tasks that  would justify suspicionless drug testing, i.e.,  no special need existed. See id. at 321-22.

The  Court concluded by stating:

34
[W]here the risk to public safety is substantial  and real, blanket suspicionless searches  calibrated to the risk may rank as "reasonable"--  for example, searches now routine at airports and  at entrances to courts and other official  buildings. But where, as in this case, public  safety is not genuinely in jeopardy, the Fourth  Amendment precludes the suspicionless search, no  matter how conveniently arranged.


35
Id. at 323 (citation omitted).

3.

36
The question whether random drug testing of high  school students involved in extracurricular  activities is an unreasonable search and seizure  under the Fourth Amendment was presented to this  court in Todd v. Rush County Schools, 133 F.3d  984 (7th Cir.), cert. denied, 525 U.S. 824  (1998).8 In Todd, the school presented evidence  that cigarette and alcohol use was higher than  the state average, although marijuana use was  lower. Also, witnesses testified that drug use at  the high school had been increasing and had  caused a drowning of one student and a car crash  involving other students. See id. at 985. The  school's drug testing policy required all  students desiring to participate in  extracurricular activities or planning to obtain  a parking permit to consent to random drug,  alcohol, and tobacco testing. See id. at 984.  Also, a student could be tested if school  officials had a reasonable suspicion that the  student was using drugs, alcohol, or tobacco. See  id. at 985.


37
Without employing the methodology presented by  the Supreme Court in Vernonia, the court in Todd  stated that the reasons compelling random drug  testing for student athletes applied to students  participating in extracurricular activities  because "[c]ertainly successful extracurricular  activities require healthy students." Id. at 986.  Also, the court stressed that, similar to  athletics, extracurricular activities are a  privilege and that students must voluntarily  choose to participate. See id. Because students  in extracurricular activities, like athletes, can  assume leadership roles, the court determined  that it was not unreasonable to subject those  students to drug testing in exchange for enhanced  prestige and status in the student community. See  id. Finally, the court stated that the crux of  the program was to protect the health of the  students involved and to deter drug use.  Therefore, the court concluded that the drug  testing program was reasonable under the Fourth  Amendment. See id. at 986-87.


38
This circuit, in Willis v. Anderson Community  School Corp., 158 F.3d 415 (7th Cir. 1998), cert.  denied, 526 U.S. 1019 (1999), clarified its  holding in Todd. In Willis, the school  implemented its policy because of growing  disciplinary problems and because of the  perception that drug and alcohol use had  increased. See id. at 417. Before making its  decision, the school district had reviewed the  policies of other Indiana school districts, the  results of tests administered pursuant to those  policies, and literature discussing the  connection between drug use and disruptive  behavior. See id. Thereafter, the school  instituted a drug testing policy that required  drug testing for, among others, any student who  was suspended from school for 3 or more days for  fighting. See id. The student who brought the  suit had been suspended for fighting but had  refused to consent to the drug test. See id.


39
The court in Willis examined first whether the  school had reasonable suspicion to believe that  Willis was using drugs. The school's principal  admitted that he had observed Willis immediately  after the incident and that, at that time, he did  not have reasonable suspicion to believe that  Willis was under the influence of drugs or  alcohol. The school claimed, however, that the  fight itself constituted reasonable suspicion  that Willis was using drugs. The court rejected  this argument by stating that such a blanket rule  would belie the concept of individualized  suspicion, which requires a case-by-case  determination. See id. at 418.


40
Next, the court asked whether the school had  demonstrated a special need for suspicionless  drug testing of students suspended for more than  3 days for fighting. See id. at 420. The court  acknowledged the school's concerns justifying the  search: deterring drug use, disciplining its  students, and protecting the health of children.  However, the court concentrated on whether a  suspicion-based search was practical and stated  that "it may be that when a suspicion-based  search is workable, the needs of the government  will never be strong enough to outweigh the  privacy interests of the individual." Id. at 421.


41
The court found that the nature of the privacy  interest of students suspended for fighting was  similar to that of the student athletes in  Vernonia because school children enjoy a lesser  expectation of privacy than the general public.  See id. However, the privacy interest differed in  significant respects. First, there was no aspect  of communal undress as in Vernonia, and, second,  the students did not voluntarily choose to  participate in the activity as in Vernonia and  Todd. See id. at 422.


42
Next, the court considered the nature and  immediacy of the drug problem. The court refused  to allow mere deterrence to justify suspicionless  drug testing because that would "sanction[ ]  blanket testing of all children in public  schools." Id. The court explained that the  Supreme Court had had the opportunity to allow  for suspicionless drug testing for all students  in Vernonia but had refused to do so. See id. The  court cautioned against dividing students into  broad categories and drug testing on a category-  by-category basis because then "all but the most  withdrawn and uninvolved students [would] fall  within a category that is subject to testing."  Id. at 423. Although deterrence did not suffice,  the court held that the nature and immediacy of  the school's concern was sufficiently similar to  the schools' concerns in Vernonia and Todd. The  nature of the concern was narrowly targeted at  the group of students the school perceived to be  at risk for drug use, and the immediacy of the  concern, although not as high as in Vernonia, was  to reduce the perceived increase in drug use at  the school. Therefore, the court found that the  nature and immediacy of the school's concern was  not meaningfully less than in Vernonia. See id.


43
Finally, the court turned to the efficacy of the  policy in question. The court recognized that, in  Vernonia, drug testing based on individualized  suspicion presented substantial difficulties;  however, no evidence of similar difficulties had  been presented in Willis. Given that every  student must meet with the principal prior to  suspension, the court determined that requiring  the school to find individualized suspicion of  drug use before testing the student for drugs was  both feasible and practical. See id. at 423-24.  Therefore, based on the lack of efficacy of the  means for addressing the problem and on the  nature of the privacy interest involved, the  court determined that the governmental concern  did not outweigh the individuals' Fourth  Amendment interests and, thus, that suspicionless  drug testing of students suspended for more than  3 days for fighting was unreasonable under the  Fourth Amendment. See id. at 424.

B.  Application

44
To justify its policy, PHM relies properly on  this court's decision in Todd. We do not believe  that the result in Todd is compelled by the  Supreme Court's decision in Vernonia. Therefore,  as we explain below, if we were reviewing this  case based solely on Vernonia and Chandler, we  would not sustain the random drug, alcohol, and  nicotine testing of students seeking to  participate in extracurricular activities.9  Nevertheless, we believe that the doctrines of  stare decisis and precedent require our adherence  to Todd, and we affirm the judgment under review  on that basis. Also, on the basis of Vernonia and  Chandler, we uphold the drug and alcohol testing-  -but not the nicotine testing--of students  desiring to drive to school.

1.  Nature of the privacy interest

45
Public high school students have a lesser  expectation of privacy than the general public.  However, students do not shed their  constitutional rights at the schoolhouse door.  See Tinker v. Des Moines Indep. Community Sch.  Dist., 393 U.S. 503, 506 (1969). Similar to the  students in Vernonia, PHM students are in the  temporary custody of the School. Also, students  in general are subject to routine physical  examinations and vaccinations. However, unlike  the athletes in Vernonia, PHM students who  participate in extracurricular activities or who  drive to school do not subject themselves to more  explicit and routine loss of bodily privacy as a  necessary component of their participating in the  activities in question.


46
Indeed, unlike the student athletes in Vernonia,  these students otherwise do not subject  themselves, by virtue of their participation in  these activities, to regulations that further  reduce their expectation of privacy. For example,  as the Supreme Court noted in Vernonia, the  athletes in that case were required to submit to  a physical examination before the beginning of  the season. Also, the athletes needed to obtain  insurance coverage and they agreed to abide by  rules on conduct, dress, and training hours.  Finally, they also expected a degree of "communal  undress" not experienced by other public school  students. See Vernonia, 515 U.S. at 657. Although  PHM students in extracurricular activities, other  than athletics, also volunteer to join a  particular group and to subject themselves to the  rules of that organization, those rules do not  require the same surrender of physical privacy as  required of the student athletes in Vernonia. In  the case of students driving to school, the  contrast is even more stark. Overall, the  expectation of privacy for students in  extracurricular activities or with parking  permits, although less than the general public,  is still greater than the expectation of privacy  for athletes.

2.  Character of the intrusion

47
The Supreme Court in Vernonia held that the  presence of a monitor in the bathroom who  listened for signs of tampering was a comparable  condition to the experience of a public restroom.  Therefore, the Court held that the intrusion was  negligible. See Vernonia, 515 U.S. at 658. As to  the information disclosed by the test, the Court  stated that the test only looked for drugs and  not for physical conditions and that the test was  standard: it checked for the same substances for  all students. See id. Finally, the Court  explained that the results were disclosed to only  a limited number of school personnel who had a  need to know and were not provided to law  enforcement officials or used for any internal  disciplinary function. See id. at 658-59. The  combination of these factors, according to the  Court, made the character of the intrusion  minimal. See id. at 660.


48
The conditions at PHM parallel those in  Vernonia; therefore, we conclude that the character of the intrusion is not overly  invasive.

3.  Nature of the governmental concern

49
According to the Supreme Court's methodology in  Vernonia, we should assess the government's  interest from two perspectives--whether there is  any correlation between the defined population  and the abuse, and whether there is any  correlation between the abuse and the  government's interest in protecting life and  property.


50
We turn first to whether there is any  correlation between the defined student  population and the abuse. Here, however, the  School has not proven, or even attempted to  prove, that a correlation exists between drug use  and those who engage in extracurricular  activities or drug use and those who drive to  school. Indeed, at oral argument, counsel for PHM  admitted that there is no correlation between  students involved in extracurricular activities  and drug abuse. Counsel also stated that student  drivers do not differ from the general school  population based on its statistical abstract.  Finally, counsel conceded that the lack of such  relationship distinguished this case from the  facts in Vernonia in which the evidence  demonstrated that the athletes were the leaders  of the drug culture. Thus, counsel for PHM is  admitting that, at least in this respect, the  district is attempting to do what this court in  Willis admonished against: dividing the students  into broad categories and drug testing on a  category-by-category basis, which allows for drug  testing for all but the most uninvolved and  isolated students. See Willis, 158 F.3d at 423.  In fact, at oral argument, counsel announced that  the goal is to test all students on a random,  suspicionless basis.


51
We now turn to whether there is any correlation  between the abuse and the government's interest  in protecting life and property. We have no doubt  that a legitimate and pressing need for drug and  alcohol testing of students driving vehicles on  school property stems from the ability of one  student under the influence of drugs or alcohol  to injure seriously another student. With the  mass exit of students after classes into the  relatively close confines of a student parking  lot, one student under the influence of drugs or  alcohol could cause serious injury or death.


52
On the other hand, the decision of PHM to test  student drivers for the presence of nicotine is  not so easily justified. Tobacco use is legal if  a person is over 18 years of age. PHM's school  policy validly prevents use of tobacco products  on school grounds. However, if a student smokes  at home, leaves the cigarettes at the house,  drives to school, and is drug tested, the results  would reveal the presence of nicotine. This  student could be subject to sanctions under PHM's  policy for a perfectly legal activity. In the  absence of supporting data, this expansive view  of the School's interest goes too far.  Furthermore, PHM simply has not documented any  serious risks associated with a student driving  while using a tobacco product.


53
Finally, although PHM may have justified the  risk of injury associated with student drivers  under the influence of drugs or alcohol, PHM has  not explained how drug use affects students in  extracurricular activities differently than  students in general.


54
4.  The immediacy of the governmental  concern


55
PHM presented evidence regarding its general  student population that shows that, in some  categories, especially for gateway drugs such as  alcohol, nicotine, and marijuana, PHM's average  use is greater than the national average. This  situation would appear to justify PHM's taking  action with respect to activities that pose a  special risk of injury or death when drug or  alcohol abuse is present. Just as such a case was  established in Vernonia for athletic activities,  it also can be established for driving in the  relatively close confines of the school premises.


56
However, PHM has not shown the same possibility  of immediate danger from students participating  in extracurricular activities. PHM simply has not  established that any immediate problem with drugs  or alcohol exists for its students in  extracurricular activities.


57
The Court in Chandler did not require proof of  drug use by the candidates for public office but  it stressed that such proof would help in finding  a special need. In the circumstances here, we  think that PHM was required to show a correlation  between drug use and students in extracurricular  activities, or other evidence of a particularized  special need, before implementing its  suspicionless drug testing policy for those  particular student groups.

5.  The efficacy of the means

58
In Vernonia, the Court noted that it is  difficult to use individualized suspicion to drug  test a broad population of students, such as  athletes. Read in isolation, this comment in  Vernonia would permit a school district to  implement a random program on a suspicionless  basis as long as it would test a large subset of  the entire school population. In Chandler,  however, the Court stressed that suspicionless  drug testing without evidence of a drug problem  by the targeted group should not be used if  suspicion-based drug testing is possible. See 520  U.S. at 321. We emphasized this restriction in  Willis.


59
Here, there is no showing that the students  subject to testing are the ones that must be  tested to resolve the perceived problems. There  simply is a lack of a correlation between drug  use and either students in extracurricular  activities or student drivers. Given the variety  of circumstances under which students enter and  exit school premises, it is reasonable to  conclude that individualized suspicion of drug  and alcohol use by student drivers is not  feasible. It would be impossible for the school  to determine whether each student driver was drug  and alcohol free. However, PHM has made no  showing that teachers, staff and sponsors of  extracurricular activities would not be able to  observe the students for suspicious behavior.


60
Accordingly, we conclude that PHM has  demonstrated a sufficient government need to  overcome the students' Fourth Amendment rights  and to administer random drug testing to students  who wish to drive on school property. The danger  is well-defined, and the efficacy of testing on  individualized suspicion is hardly an adequate  preventive measure against the possibility of  real and immediate injury. On the other hand,  with respect to testing student drivers for  nicotine, PHM has not demonstrated a sufficient  government need to justify this intrusion. With  respect to random testing of those who  participate in extracurricular activities, we  believe that, according to the methodology  employed by the Supreme Court in Vernonia, there  has been an inadequate showing that such an  intrusion is justified. However, as we discuss in  the paragraphs that follow, another  consideration--stare decisis and precedent--  dictates a contrary result.

C.  Stare Decisis

61
"Stare decisis is the preferred course because  it promotes the evenhanded, predictable, and  consistent development of legal principles,  fosters reliance on judicial decisions, and  contributes to the actual and perceived integrity  of the judicial process." Payne v. Tennessee, 501  U.S. 808, 827 (1991). However, the Supreme Court  has stated that the doctrine of stare decisis has  less force in the constitutional context because  the interpretation may be altered only by a  constitutional amendment or by overruling  precedent. See Agostini v. Felton, 521 U.S. 203,  235 (1997). Therefore, the Court has overruled  prior decisions concerning constitutional  questions when there has been "a significant  change in, or subsequent development of, our  constitutional law." Id. at 236. In Agostini, the  Establishment Clause jurisprudence underlying the  case had changed significantly over the 12 years  since the Court had first decided the  constitutional question at issue. Therefore, the  Court overruled its prior decision to the extent  that it contradicted the intervening doctrine.  See id.10


62
As the previous sections make clear, the judges  of this panel believe that students involved in  extracurricular activities should not be subject  to random, suspicionless drug testing as a  condition of participation in the activity.  Nevertheless, we are bound by this court's recent  precedent in Todd. Given that the opinion in Todd  was issued only two years ago, that the facts of  our case do not differ substantially from the  facts in Todd, that the court in Willis  reaffirmed the basic principles in Todd, and that  the governing Supreme Court precedent has yet to  address the matter, we believe that we must  adhere to the holding in Todd and affirm the  district court's grant of summary judgment for  the School as it relates to testing students  involved in extracurricular activities.


63
However, we caution against reading the opinion  in Todd too broadly. At oral argument, counsel  for PHM expressed the desire to use our holding  in this case as a transition toward allowing  suspicionless testing of all students. Counsel  admitted that drug testing the entire student  population on a suspicionless basis was the  ultimate goal. After the School conceded that no  correlation existed between drug or alcohol use  and extracurricular activities, the panel  expressed concern about this slippery slope. The  relevant dialogue unfolded as follows:


64
THE COURT:  So the slippery slope argument ought  to be very much in our minds. I mean, you'll be  back here in another year with another school  district who wants to test everybody. And you  will say there is no principled distinction  between the holding you get today and the next  case. It's just a matter of time till it gets  here. Right?


65
COUNSEL:  Absolutely, your honor.


66
Thereafter, counsel attempted to backtrack and to  stress the importance of voluntariness in the  discussion because students are consenting to  drug testing in exchange for a privilege.  However, later in oral argument, counsel again  agreed that schools should be allowed to drug  test everybody. If schools tested all students on  a suspicionless basis, the element of  voluntariness obviously would not be present.


67
The danger of the slippery slope continues to  haunt our jurisprudence.11


68
The scope of Vernonia remains undecided today.  Until we receive further guidance from the  Supreme Court, we shall stand by our admonishment  in Willis that the special needs exception must  be justified according to the methodology set  forth in Vernonia. Under that approach, the case  has yet to be made that a urine sample can be the  "tuition" at a public school.

Conclusion

69
On the basis of the doctrines of stare decisis  and precedent, we are constrained to affirm the  judgment of the district court insofar as it  permits the use of random drug testing of  students who desire to engage in extracurricular  activities. We also affirm the judgment insofar  as it permits the random testing of student  drivers for drugs and alcohol. We reverse the  judgment of the district court insofar as it  sanctions the random testing of student drivers  for nicotine. The Defendants-Appellees may  recover their costs.

AFFIRMED in part; REVERSED in part


Notes:


1
 The students who filed the original suit are:  Tianna Joy, an 18 year old who drives and has  participated in extracurricular activities and  who is subject to the random drug testing; Steven  Ward, the parent of a child who attends Penn High  School and whose child drives to school and is  subject to the random drug testing; Marci  Stephens, a student who has been subjected to the  random drug testing; Candace Petill, who is  similarly situated to Tianna Joy; Tiffany Petill,  a minor child who attends Penn High School, by  her mother Linda Petill.
As explained at oral argument, only Steven  Ward's child and Tiffany Petill remain enrolled  at Penn High School.


2
 The fourth prong of the policy, regarding  suspended students, is not enforced pursuant to  this circuit's opinion in Willis v. Anderson  Community School Corp., 158 F.3d 415 (7th Cir.  1998), cert. denied, 526 U.S. 1019 (1999), which  struck down an analogous policy that allowed drug  testing of students suspended for more than 3  days for fighting. See R.24, Ex.J.


3
 The policy does not state explicitly that a  student driver must sign and return the consent  form, nor does it clarify that failure to return  the form results in not receiving the parking  permit; however, the policy does explain that any  reference to an athlete or extracurricular  participant in the policy also includes student  drivers. Therefore, because extracurricular  participants must return the consent form and  because the consequence for extracurricular  participants of not returning the consent form is  nonparticipation, presumably the same  requirements apply to student drivers.


4
 The student handbook states:
Selling/providing/transmitting/intending  to sell or transmit/manufacturing/  using/possessing/purchasing alcohol  and other drugs or possession of drug  paraphernalia will result in the following:
1. Notification of parents/guardians.
2. An immediate student/principal due process  hearing as prescribed by law prior to any  recommendation for suspension/expulsion.
3. A report to local law enforcement officials by  the school's administration as required by I.C.  35-48-5-1.
4. A report to the local Child Welfare/Protection  Service as required by law.
5. If disciplinary due process provisions result  in a recommendation for suspension/expulsion, it  will be recommended that documented proof of an  interview assessment by a certified drug  treatment expert be provided to the principal  prior to readmittance to school.
6. Provisions to benefit the student readmitted  after expulsion will include a conference with  the parent/guardian, building principal, and the  at-risk counselor.
R.29, Ex.C at 6.


5
 The policy states:
Smoking by students or possession of tobacco  products is not permitted on school property at  any time. Use or possession of tobacco products  will result in the following:
a. First offense--A three day suspension from  school.
b. Second offense--A five day suspension from  school.
c. Third offense--A five day suspension from  school and a recommendation for expulsion.
R.29, Ex.C at 7.


6
 The district court noted that Tiffany Petill has  not consented to the random drug testing in  exchange for the privilege of parking.


7
 The Fourth Amendment reads as follows:
The right of the people to be secure in their  persons, houses, papers, and effects, against  unreasonable searches and seizures, shall not be  violated, and no Warrants shall issue, but upon  probable cause, supported by Oath or affirmation,  and particularly describing the place to be  searched, and the persons or things to be seized.
U.S. Const. amend. IV.


8
 Although the drug testing policy in Todd also  covered drug testing for students driving to and  from school, the court reached its decision only  in regards to student participation in  extracurricular activities. See 133 F.3d at 985  n.1.


9
 The term "extracurricular activities," as used in  this opinion, refers only to non-athletic  extracurricular activities.


10
 According to Justice Powell, stare decisis is  premised on three basic concepts: (1) it  facilitates the judicial task by obviating the  need to revisit each issue every time it comes  before the courts; (2) it enhances the stability  in the law and establishes a predictable set of  rules on which the public may rely in shaping its  behavior; and (3) it legitimates the judiciary in  the eyes of the public because it shows that the  courts are not composed of unelected judges free  to place their policy views in the law. See Lewis  F. Powell, Jr., Stare Decisis and Judicial  Restraint, 47 Wash. & Lee L. Rev. 281, 286-87  (1990).


11
 Since Vernonia, the allowance of drug testing in  other contexts than school students has expanded.  In these cases, a special need has been shown,  due to the high-risk position the employee holds,  that justifies the suspicionless drug testing.  See Knox County Educ. Ass'n v. Knox County Bd. of  Educ., 158 F.3d 361 (6th Cir. 1998) (permitting  suspicionless drug testing of school teachers and  employees), cert. denied, 120 S. Ct. 46 (1999);  Aubrey v. School Bd. of Lafayette Parish, 148  F.3d 559 (5th Cir. 1998) (allowing suspicionless  drug testing of school custodian and safety  sensitive employees); Stigile v. Clinton, 110  F.3d 801 (D.C. Cir. 1997) (upholding random drug  testing of employees with permanent passes to the  Old Executive Office Building due to the  government's interest in protecting the President  and Vice President), cert. denied, 522 U.S. 1147  (1998); see also Loder v. City of Glendale, 927  P.2d 1200 (Cal. 1997) (permitting suspicionless  drug testing of prospective city employees but  not allowing suspicionless drug testing of all  current employees offered a promotion), cert.  denied, 522 U.S. 807 (1997); cf. Wilcher v. City  of Wilmington, 139 F.3d 366 (3d Cir. 1998)  (upholding direct observation drug testing of  firefighters as a reasonable intrusion on their  privacy interests). Compare United Teachers of  New Orleans v. Orleans Parish Sch. Bd., 142 F.3d  853 (5th Cir. 1998) (striking down mandatory,  suspicionless drug testing for all school  teachers and employees injured in the course of  employment because the school did not show a  special need that justified foregoing  individualized suspicion).
Other courts have addressed suspicionless drug  testing for students. In Miller v. Wilkes, 172  F.3d 574 (8th Cir. 1999), before vacating the  decision as moot, the court upheld suspicionless  drug testing of all students where the  consequence of refusing to consent to drug  testing was not being allowed to participate in  any school activity outside the regular  curriculum. However, in Trinidad School District  No. 1 v. Lopez, 963 P.2d 1095 (Colo. 1998), the  Colorado Supreme Court struck down suspicionless  drug testing of extracurricular activities  because in that case the category also included  some co-curricular classes.